   Case: 2:17-cr-00277-ALM Doc #: 44 Filed: 05/15/20 Page: 1 of 2 PAGEID #: 121




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                       :
                                                :   Case No. 2:17-cr-277
               Plaintiff,                       :
                                                :   Chief Judge Algenon L. Marbley
       v.                                       :
                                                :
                                                :
JOHN PAUL STECKEL,                              :
                                                :
               Defendant.

                                      OPINION & ORDER

       This matter is before the Court on Defendant John Paul Steckel’s Motion to Amend

Sentence. (ECF No. 42). For the reasons stated below, Defendant’s Motion is GRANTED.

       Defendant was arrested on a gun charge on April 21, 2017 and pled guilty to violating 18

U.S.C. § 922(g). He was sentenced on June 21, 2018, to 48 months in Bureau of Prisons (“BOP”).

(ECF No. 35). The Court directed that Defendant be given credit for pretrial custody “effective

April 21, 2017, through present.” (Id.).

       Defendant filed this Motion on February 23, 2020, requesting a modification of his

sentence pursuant to 18 U.S.C. 3582(c)(1)(A)(i). (ECF No. 42). He alleges the BOP deleted time

credits for his pretrial custody in the amount of approximately six months and two-and-a-half

weeks. (ECF No. 42 at 2). Defendant requests an order from this Court amending his sentence and

clarifying he is eligible for home detention on May 17, 2020, a date which would accurately

account for his pretrial credited time. (Id. at 3). He argues the BOP’s failure to effectuate the

Court’s Order constitutes an extraordinary and compelling reason to amend his sentence. (Id.).

This Court agrees. The Court instructed the Government to file a response within fourteen days on
   Case: 2:17-cr-00277-ALM Doc #: 44 Filed: 05/15/20 Page: 2 of 2 PAGEID #: 122




March 25, 2020. (ECF No. 43). The Government did not file a response but indicated orally to the

Court that it does not object to Mr. Steckel’s Motion.

        Given the clear instruction by this Court to credit Mr. Steckel for jail time served pretrial

and the absence of objection from the Government, Mr. Steckel’s Motion to Amend/Correct

Sentence is GRANTED and Mr. Steckel is sentenced to 48 months minus credits for the entirety

of Mr. Steckel’s time in pretrial custody beginning April 21, 2017.



       IT IS SO ORDERED.

                                               /s/ Algenon L. Marbley___
                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: May 14, 2020
